UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 28, 2016 Advanced Environmental Recycling Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 1-10367 71-0675758 (State or other jurisdictionof incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) efferson Street Springdale, Arkansas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (479)756-7400 Not Applicable (Former name and former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 – Submission of Matters to a Vote of Security Holders On June 28, 2016, AERT, Inc.held its annual meeting of stockholders.The following nominees were re-elected to the board of directors:Randall D. Gottlieb, Timothy D. Morrison, and Vernon J. Richardson, and will serve for a period of one year. In addition, the stockholders voted on the proposal to retain HoganTaylor LLP as the independent accountants of the Company for the year ended December 31, 2016. The voting results are as follows and does not include 32,213,056 broker non-votes. Total Votes Cast: For Against Withheld/Abstain Total Prop 001 - Directors Randall Gottlieb Timothy Morrison Vernon Richardson Prop 002 – HoganTaylor LLP as Accountants 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. Date: July 1, 2016 By: /s/Timothy D. Morrison Timothy D. Morrison Chairman and Chief Executive Officer 3
